Memorandum by the Court:
Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 8, 1968, which determined that claimant was disqualified from receiving unemployment insurance benefits effective September 5, 1967 on the ground that he voluntarily left his employment without good cause. Claimant, employed by Consolidated Edison Company in New York City for over 17 years, owned a home in New York City and a home at Swan Lake. In the month of June, 1967 he sold his home in New York City and took up residence at his home at Swan Lake. He resigned from his employment because he was unable to commute from Swan Lake to New York City. Claimant- states that his financial condition required him to sell his home in New York, since he was unable to keep up the payments oil both homes and had been unable to sell the home at Swan Lake despite many efforts to do so. “ What constitutes ‘ good cause ’ is factual and thus within the exclusive province of the board if its determination is supported by substantial evidence” (Matter of Framkel [Gatherwood], 26 A D 2d 866). There were no changes in the conditions of claimant’s employment which were involuntarily imposed upon him by the employer. Claimant voluntarily moved his family to another, locality allegedly to remedy his own financial problems without attempting to obtain suitable living quarters for himself convenient to his employer’s establishment and without arranging a means to commute. On these facts we cannot disturb the board’s determination. (Matter of D’Armngelis [Gatherwood], 29 A D 2d 706; Matter of Frankel [Gatherwood], supra). Decision -affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.